DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/21/2021 has been entered.
 
Priority
Examiner acknowledges Applicant's claim for priority based on IN201711000422 filed 1/4/2017 in Republic of India.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP §606.01. However, the title of the invention should be limited to 500 characters. Examiner suggests in including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

PRIOR ART
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. All disputed limitations are met by new reference Dundar (“Learning from minimally labeled data with accelerated convolutional neural networks”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 11-18, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Dundar (“Learning from minimally labeled data with accelerated convolutional neural networks”).

Claim 1 (Independent)
Dundar discloses: A configurable accelerator framework device (e.g. §5: we present an optimized streaming method for ConvNets’ hardware accelerator on an embedded platform), comprising:
a stream switch having a plurality of stream links, a plurality of streaming data input ports and a plurality of streaming data output ports, each of the plurality of stream links including a switching mechanism configured to selectively pass data from any streaming data input port of the plurality of input ports to one or more of the plurality of streaming data output ports (e.g. §5: feed-forward evaluation phase … optimized streaming method or 5.3.1: memory router interfaces with the high-throughput I/O ports … memory router can route incoming data streams to one or more outputs based on the configured routing topology or §5.4.2: resource allocator manages the hardware resources of the coprocessor and assigns computing units, routing topology is drawn by the allocator); and
a plurality of convolution accelerators, each one of the plurality of convolution accelerators configurable at run time to unidirectionally receive input data via at least two of streaming data output ports and to unidirectionally communicate output data via a streaming data input port of the stream switch (e.g. §2.2: ConvNets … go backward through the network and perform deconvolution operations with the filters … backward from that feature map to the input or §2.3.1: Backpropagation or §5: optimized streaming method for ConvNets’ hardware accelerator on an embedded platform or §5.2: accelerating forward and backward data processing of ConvNets … §5.3.1: All the operators and routers can be configured at run time).


Claim 6
Dundar further discloses:
a plurality of direct memory access (DMA) engines, each of the DMA engines configurable at run time to autonomously communicate data into the stream switch or out from the stream switch (e.g. §Abbreviations: DMA … Direct Memory Access or §5.3.2: ports tap into DDR3 memory using the AXI buses … Each AXI DMI …eight AXI ports to stream data in and out of the hardware accelerator or §5.4.2: AXI bus carries … via DMA transfer).

Claim 7
Dundar further discloses:
wherein the configurable accelerator framework device is arranged as a coprocessor in a system on chip (SoC) (e.g. §5: implemented on the Xilinx Kintex-7 XC7K325T FPGA or §5.4: hardware accelerator … includes: resource allocator or 5.4.2: resource accelerator manages … the coprocessor).

Claim 8
Dundar further discloses:
a memory device integrated in the SoC and arranged to store kernel data and feature data, the kernel data and the feature data communicated between the memory and at least one of the plurality of convolution accelerators (e.g. §5.3.3: kernel is pre-loaded from memory and cached for the duration of the convolution or §5.3.2: ports tap into DDR3 memory using the AXI buses … Each AXI DMI …eight AXI ports to stream data in and out of the hardware accelerator or §5.4.2: AXI bus carries … via DMA transfer or §5.3.1: interfaces I/O ports directly with the AXI bus).

Claim 11 (Independent)
Dundar discloses: A configurable accelerator framework method (e.g. §5: we present an optimized streaming method for ConvNets’ hardware accelerator on an embedded platform), comprising: 
configuring at run time a stream switch having a plurality of streaming data input ports, a plurality of streaming data output ports, and a plurality of stream links available to couple each of the plurality of streaming data input ports to any selected one or more of the plurality of streaming data output ports, each of the plurality of stream links including a switching mechanism (e.g. §5.3.1: All the operators and routers can be configured at run time), the configuring at run time including: 
selecting a first streaming data input port of the stream switch from the plurality of streaming data input ports (e.g. §5.3.1: memory router interfaces with the high-throughput I/O ports or §5.4.2: resource allocator manages the hardware resources of the coprocessor and assigns computing units, routing topology is drawn by the allocator; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have understood from the art that any of the recited I/O ports can be selected/allocated by the resource allocator); 
selecting a first streaming data output port of the stream switch from the plurality of streaming data output ports (e.g. §5.3.1: memory router interfaces with the high-throughput I/O ports or §5.4.2: resource allocator manages the hardware resources of the coprocessor and assigns computing units, routing topology is drawn by the allocator; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have understood from the art that any of the recited I/O ports can be selected/allocated by the resource allocator); 
communicatively coupling the first streaming data input port of the stream switch to the selected first streaming data output port of the stream switch via the switching mechanism of a first stream link of the plurality of stream links of the stream switch (e.g. §5.3.1: can route incoming streams based on a routing topology … novel routing scheme to achieve full utilization; EN: the resource allocator determining a routing topology meets the claim coupling of particular input port(s) to particular output port(s)); 
communicatively coupling a streaming data source to the first streaming data input port of the stream switch (e.g. §5.3.1: memory router can route incoming data streams); and
communicatively coupling a convolution accelerator to the first streaming data output port of the stream switch (e.g. §5.3.1: hardware accelerator … route streams to one or more outputs); 
unidirectionally passing streaming data through the first streaming data input port of the stream switch to the convolution accelerator in accordance with the configuring at run time (e.g. §5: feed-forward evaluation phase … optimized streaming method or §5.3.1: All the operators and routers can be configured at run time … memory router can route incoming data streams to one or more outputs based on the configured routing topology); 
performing at least one convolution operation with the convolution accelerator (e.g. §5.3.3: convolution operation is the basis of ConvNets … used to extract useful features from the input images … for each feature map, inputs are convolved with a filter W); and 
unidirectionally passing output data of the at least one convolution operation from the convolution accelerator to a streaming data input port of the stream switch (e.g. §2.2: ConvNets … go backward through the network and perform deconvolution operations with the filters … backward from that feature map to the input or §2.3.1: Backpropagation or §5: optimized streaming method for ConvNets’ hardware accelerator on an embedded platform or §5.2: accelerating forward and backward data processing of ConvNets … §5.3.1: All the operators and routers can be configured at run time).


Claim 12
Dundar further discloses: further configuring the stream switch at runtime (e.g. §5.3.1: Memory router … All the operators and routers can be configured at run time), the further configuring including:
selecting second, third, and fourth streaming data input ports of the stream switch (§5.3.1: memory router interfaces with the high-throughput I/O ports or §5.4.2: resource allocator manages the hardware resources of the coprocessor and assigns computing units, routing topology is drawn by the allocator; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have understood from the art that any of the recited I/O ports can be selected/allocated by the resource allocator); 
selecting second, third, and fourth streaming data output ports of the stream switch (§5.3.1: memory router interfaces with the high-throughput I/O ports or §5.4.2: resource allocator manages the hardware resources of the coprocessor and assigns computing units, routing topology is drawn by the allocator; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have understood from the art that any of the recited I/O ports can be selected/allocated by the resource allocator);
communicatively coupling, respectively, the second, third, and fourth streaming data input ports of the stream switch to the second, third, and fourth streaming data output ports of the stream switch via second, third, and fourth stream links of the stream switch (e.g. §5.3.1: can route incoming streams based on a routing topology … novel routing scheme to achieve full utilization; EN: the resource allocator determining a routing topology meets the claim coupling of particular input port(s) to particular output port(s));
communicatively coupling a kernel data source to the second streaming data input port of the stream switch (e.g. §5.3.3: kernel is pre-loaded from memory and cached for the duration of the convolution or Figure 5.3 and the associated discussion);
communicatively coupling an intermediate data source to the third streaming data input port of the stream switch (e.g. §5.3.1: intermediate streams are delivered to neighboring collections or §5.4.2: in the next transaction, the intermediate values are streamed for accumulation with other convolution operations); 
communicatively coupling an output of the convolution accelerator to the fourth streaming data input port of the stream switch (e.g. §5.3.1: can route streams based on a routing topology … novel routing scheme to achieve full utilization; EN: the resource allocator determining a routing topology meets the claim coupling of particular output port(s) to particular input port(s)); and 
unidirectionally passing convolution output data through the fourth streaming data input port of the stream switch (e.g. §2.2: ConvNets … go backward through the network and perform deconvolution operations with the filters … backward from that feature map to the input or §2.3.1: Backpropagation or §5: optimized streaming method for ConvNets’ hardware accelerator on an embedded platform or §5.2: accelerating forward and backward data processing of ConvNets … §5.3.1: All the operators and routers can be configured at run time).

Claim 13
Dundar further discloses: 
wherein the intermediate data source is an output of a second convolution accelerator (e.g. §5.4.2: to calculate all the convolutions … partial computations are saved as intermediate values, then streamed for further accumulation with outputs from other convolution operations or Figure 5.5 and the associated discussion).

Claim 14
Dundar further discloses:
wherein the streaming data unidirectionally passed through the first streaming data input port of the stream switch is provided by an image sensor (e.g. §5.2.2: Convolution operation takes input of an image or Figure 5.2 and the associated discussion). 

Claim 15
Dundar further discloses: 
wherein the configurable accelerator framework is configured at run time to perform deep convolutional neural network (DCNN) operations (e.g. §5: Deep Convolutional Neural Networks (ConvNets) … we present an optimized streaming method for ConvNets’ hardware accelerator on an embedded platform or §5.3.1: hardware accelerator …All the operators and routers can be configured at run time).

Claim 16 (Independent)
Dundar discloses: A system, comprising: a system on chip (SoC), the SoC having a configurable accelerator framework, the configurable accelerator framework being configurable at run time to perform deep convolutional neural network (DCNN) operations, the configurable accelerator framework having a stream switch (e.g. §5: Deep Convolutional Neural Networks (ConvNets) … we present an optimized streaming method for ConvNets’ hardware accelerator on an embedded platform or §5.3.1: hardware accelerator … memory router … All the operators and routers can be configured at run time …memory router … implemented as a crossbar switch where all incoming and outgoing streams pass through; The memory router switches streams in the embedded ConvNet based on a topology determined by the resource allocator), wherein the stream switch includes: 
a plurality of streaming data input ports, a plurality of streaming data output ports, and a plurality of stream link structures, each of the plurality of stream link structures including a switching mechanism configured to unidirectionally pass data from any streaming data input port of the plurality of streaming data input ports to one or more of the streaming data output ports (e.g. §5: feed-forward evaluation phase … optimized streaming method or 5.3.1: memory router interfaces with the high-throughput I/O ports … memory router can route incoming data streams to one or more outputs based on the configured routing topology or §5.4.2: resource allocator manages the hardware resources of the coprocessor and assigns computing units, routing topology is drawn by the allocator); and 
wherein the configurable accelerator framework includes: a plurality of convolution accelerators, each one of the plurality of convolution accelerators configurable at run time to unidirectionally receive input data via at least two of the plurality of streaming data output ports and each one of the plurality of convolution accelerators configurable at run time to unidirectionally communicate output data via streaming data input port of the stream switch (e.g. §2.2: ConvNets … go backward through the network and perform deconvolution operations with the filters … backward from that feature map to the input or §2.3.1: Backpropagation or §5: optimized streaming method for ConvNets’ hardware accelerator on an embedded platform or §5.2: accelerating forward and backward data processing of ConvNets … §5.3.1: All the operators and routers can be configured at run time).


Claim 17
Dundar further discloses: 
wherein a selected one of the plurality of streaming data input ports of the stream switch is configurable at run time to concurrently and unidirectionally pass data through the stream switch to at least two streaming data output ports (e.g. §5: feed-forward evaluation phase … optimized streaming method or §5.3.1: All the operators and routers can be configured at run time … memory router can route incoming data streams to one or more outputs based on the configured routing topology).

Claim 18
Dundar further discloses:
wherein the system is a mobile device (§5: mobile phones or §5.1: ConvNets have become particularly useful for applications in … mobile phones).

Claim 21
Dundar further discloses: 
wherein each stream link structure of the plurality of stream link structures corresponds to a respective streaming data output port of the plurality of streaming data output ports, and each stream link structure is configured to unidirectionally pass a multibit data stream from any of the plurality of streaming data input ports to the respective streaming data output port (e.g. §5: utilizes maximum computational resources EN: The described routing topology maps to the claimed stream link structure).

Claim 23
Dundar further discloses: 
wherein each stream link structure of the plurality of stream link structures corresponds to a respective streaming data output port of the plurality of streaming data output ports, and each stream link structure is configured to unidirectionally pass a multibit data stream from any of the plurality of streaming data input ports to the respective streaming data output port (e.g. §5: utilizes maximum computational resources available based on a novel scheduled routing topology that combines data reuse and data concatenation or §5.3.1: route data streams to ports based on the configured routing topology … router can be dynamically reconfigured without halting the functionality or §5.4.2 or §5.4.3 or Figure 5.3 and the associated discussion; EN: The described routing topology maps to the claimed stream link structure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent 
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Dundar (“Learning from minimally labeled data with accelerated convolutional neural networks”) in view of 
Sim (“A 1.42TOPS/W Deep Convolutional Neural Network Recognition Processor for Intelligent IoE Systems”).

Claim 2
Dundar fails to explicitly recite:
a kernel buffer and a feature line buffer.
Sim discloses: wherein each one of the plurality of convolution accelerators includes:
a kernel buffer (e.g. Fig. 14.6.2: kernel buffer);
a feature line buffer (e.g. Fig. 14.6.2: input buffer); and
a multiply-accumulate (MAC) unit module having a plurality of MAC units arranged to multiply data passed from the kernel buffer with data passed from the feature line buffer, the plurality of MAC units further arranged to accumulate products of the multiplication (e.g. Fig. 14.6.2: multiple DRMAC blocks).	
Rationale:
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the accelerator of Dundar to include the buffers and MAC of Sim in order to smoothly process input data into the convolution engines (e.g. see Sim Fig. 14.6.2).

Claim 3
Dundar discloses:
input bus coupling to streaming data ports (e.g. §5.3.1: interfaces with high-throughput I/O ports … directly communicates with the AXI bus).
Dundar fails to explicitly recite:
a kernel buffer and a feature line buffer.
Sim further discloses: further comprising: 
a first input bus coupling the kernel buffer to a first one of the at least two of the plurality of streaming data output ports (e.g. Fig. 14.6.2: input bus of kernel buffer of CNN Core 1 is connected to output port 1 the memory bus), and wherein the feature line buffer is coupled via a second input bus to a second one of the at least two of the plurality of streaming data output ports (e.g. Fig. 14.6.2: input buffers of CNN Core 2 are connected to output port 2 of the memory bus).
Rationale:
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the accelerator of Dundar to include the buffers and MAC of Sim in order to smoothly process input data into the convolution engines (e.g. see Sim Fig. 14.6.2).

Claim Rejections - 35 USC § 103
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Dundar (“Learning from minimally labeled data with accelerated convolutional neural networks”) in view of 
Sim (“A 1.42TOPS/W Deep Convolutional Neural Network Recognition Processor for Intelligent IoE Systems”) further in view of 
Alawad (“Stochastic-Based Deep Convolutional Networks with Reconfigurable Logic Fabric”).

Claim 4
Dundar fails to explicitly recite:
an adder tree module arranged to receive and sum data received from the MAC unit module.
Sim discloses: 
received from the MAC unit module (Fig. 14.6.2: DRMAC units).
Rationale:
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the accelerator of Dundar to include the buffers and MAC of Sim in order to smoothly process input data into the convolution engines (see Sim Fig. 14.6.2).
The combination of Dundar and Sim fails to explicitly recite:
adder tree module arranged to receive and sum data.
Alawad discloses: 
wherein each one of the plurality of convolution accelerators includes an adder tree module arranged to receive and sum data (Fig. 17: adder trees (AT) receive and sum data from convolution units; each unit [PE in the figure] has its own adder tree).
Rationale:
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combination of Dundar and Sim to include the adder tree module in Alawad in order to concurrently convolve an image for faster neural network processing (Alawad pg. 250).

Claim 5
Dundar discloses:
a third input bus coupling to a third one of the at least two of the plurality of output ports (e.g. §5.3.1: memory router interfaces with the high-throughput I/O ports … directly communicates with the AXI bus) or §5.3.2: eight high-performance ports … tap into memory using the AXI buses … eight AXI ports to stream data in and out of the hardware accelerator or §5.4.2: resource allocator manages the hardware resources of the coprocessor and assigns computing units, routing topology is drawn by the allocator).
Sim also discloses: 
a third input bus coupling to a third one of the at least two of the plurality of output ports (Fig. 14.6.2.: input buffers of CNN Core 3 are connected to memory bus).
The combination of Dundar and Sim fails to explicitly recite:
adder tree module.
Alawad further discloses: 
a third input bus coupling the adder tree module to a third one of the at least two of the plurality of streaming data output ports, and wherein data passed into the adder tree module via the third input bus is intermediate data produced by a second convolution accelerator of the plurality of convolution accelerators (Fig. 17: adder trees receive intermediate data from multiple convolution units [convolution accelerators]; adder trees are coupled to upstream input buffers).
Rationale:
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combination of Dundar and Sim to include the adder tree module in Alawad in order to concurrently convolve an image for faster neural network processing (Alawad pg. 250).

Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Dundar (“Learning from minimally labeled data with accelerated convolutional neural networks”) in view of 
Niehaus (U.S. Patent No. 5,189,665) further in view of 
Shi (“A Locality Aware Convolutional Neural Networks Accelerator”).

Claim 9
Dundar fails to explicitly recite:
control registers.
Niehaus and Shi disclose(s):
control registers, first ones of the control registers arranged to control operations of the stream switch at run time (e.g. Niehaus col. 3 lines 64-5: each port of the crossbar switch has an internal global control register which sets routing configurations).
Rationale:
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dundar to include the control registers of Niehaus and Shi in order to control operations of the memory bus and buffers at runtime (Niehaus col. 3 lines 64-5).
The combination of Dundar and Niehaus fails to explicitly recite:
second ones of the control registers arranged to control operations of the plurality of convolution accelerators at run time.
Shi discloses:
second ones of the control registers arranged to control operations of the plurality of convolution accelerators at run time (Shi pg. 596: each input buffer of the convolution accelerator has a dual-port control register)
Rationale:
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combination of Dundar and Niehaus to include the control registers of Shi for the benefit of reducing power consumption while maintaining processing performance and avoiding unnecessary data movement to reduce the complexity of circuit design (Shi e.g. §1).

Claim Rejections - 35 USC § 103
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Dundar (“Learning from minimally labeled data with accelerated convolutional neural networks”) in view of 
Deisher (U.S. Pub. No. 2018 /0121796 A1).

Claim 10
Dundar fails to explicitly recite:
a plurality of IPs.
Deisher discloses:
a first plurality of IP's arranged to source streaming data into the stream switch; and a second plurality of IP's arranged to sink streaming data out from the stream switch (Fig. 1: WFST Decoder contains the accelerator {see [0038]}, A/D Converter and Acoustic Front-end unit are source IP’s, and the Language Interpreter Execution Unit and Speaker/Display Components are sink IP’s).
Rationale:
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dundar to include the IP’s of Deisher in order to use neural networks for automatic speech recognition systems (Deisher [0001]).

Claim 19
Dundar discloses:
wherein the system is a mobile phone (e.g. §5 or §5.1). 
Dundar fails to explicitly recite:
wherein the mobile phone has a battery (EN: While one of ordinary skill in the art before the earliest effective filing date of the invention would have recognized it as notoriously well-known for the mobile phone to have a battery, an explicit reference is being provided in the interest of compact prosecution).
Deisher discloses:
wherein the system is powered by a battery ([0266]: “In at least one form, suitable for mobile and other battery based platforms, processors may include any one or more of a number of power conservation features”).
Rationale:
Dundar to include the battery based platforms of Deisher to be able to perform image processing functions on the go.

Claim Rejections - 35 USC § 103
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Dundar (“Learning from minimally labeled data with accelerated convolutional neural networks”) in view of 
Applicant Admitted Prior Art (AAPA).

Claim 20
Dundar further discloses:
wherein the configurable accelerator framework is arranged to process streaming data (e.g. §5.4.2: streaming input).
APAA discloses: 
adaptively learn by conflating proximally related features within the data, by making predictions about the data, and by refining the predictions based on generated conclusions and new conflations ([0004]: APAA defines a DCNN as a tool that processes large quantities of data and adaptively “learns” by conflating proximally related features within the data, making broad predictions about the data, and refining the predictions based on reliable conclusions and new conflations).
Rationale:
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dundar to include the DCNN of APAA because all DCNN’s by definition process large quantities of data, adaptively “learn” by conflating proximally related features within the data, make broad predictions about the data, and refine the predictions based on reliable conclusions and new conflations.

Claim Rejections - 35 USC § 103
Claim(s) 22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Dundar in view of 
Sedcole (“Reconfigurable Platform-Based Design in FPGAs for Video Image Processing”).

Claim 22
Dundar fails to explicitly recite:
a multiplexer
Sedcole discloses:
wherein the switching mechanism of each steam link structure includes configuration logic and a multiplexer having a plurality of inputs respectively coupled to the plurality of streaming data input ports of the stream switch, an output coupled to the respective streaming data output port, wherein the multiplexer is directed according to the configuration logic at run time (Sec 4.4.1: memory bus can have a 32-bit multiplexer, three control lines [configuration logic], and a number of interrupt lines; selection mechanism controls the control lines; Figure 4.9: SonicBus contains input and output ports).
Rationale:
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dundar to include the control mechanism of Sedcole to allow the convolution accelerator to selectively send data to certain cores and not others, thus allowing for greater concurrency control.

Claim 24
Dundar fails to explicitly recite:
a multiplexer
Sedcole discloses:
wherein each steam link structure includes configuration logic and a multiplexer having a plurality of inputs respectively coupled to the plurality of streaming data input ports of the stream switch, an output coupled to the respective streaming data output port, wherein the multiplexer is directed according to the configuration logic at run time (Sec 4.4.1: memory bus can have a 32-bit multiplexer, three control lines [configuration logic], and a number of interrupt lines; selection mechanism controls the control lines; Figure 4.9: SonicBus contains input and output ports).
Rationale:
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dundar to include the control mechanism of Sedcole to allow the convolution 

Claim 25
Dundar further discloses: 
wherein each of the plurality of stream links corresponds to a respective streaming data output port of the plurality of streaming data output ports, and wherein communicatively coupling the first streaming data input port of the stream switch to the selected first streaming data output port of the stream switch via the first stream link includes selecting the first stream link to accept a multibit data stream from the first streaming data input port. (e.g. §5: utilizes maximum computational resources available based on a novel scheduled routing topology that combines data reuse and data concatenation or §5.3.1: route data streams to ports based on the configured routing topology … router can be dynamically reconfigured without halting the functionality or §5.4.2 or §5.4.3 or Figure 5.3 and the associated discussion; EN: The described routing topology maps to the claimed stream link structure).

Claim 26
Dundar further discloses: 
wherein selecting the first stream link to accept the multibit data stream from the first streaming data input port includes selecting the first stream link based at least in part on one or more layers of a convolutional neural network (CNN) that are defined at run time (e.g. §5.3.3: Convolution with trained filters is used to extract useful features … from the output of the previous layers or §5.4: output of the layer can be produced in a pipelined manner or §5.4.2: ConvNets contains hundreds of filters at leach layer to extract features by convolving inputs or Figure 5.3 and the associated discussion).

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c). Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        

***